Name: 2011/82/EU: Council Decision of 31Ã January 2011 on the conclusion of the Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Ã¢ Youth in ActionÃ¢ programme and in the action programme in the field of lifelong learning (2007 to 2013)
 Type: Decision
 Subject Matter: Europe;  education;  demography and population;  social affairs;  EU finance;  employment;  European construction
 Date Published: 2011-02-08

 8.2.2011 EN Official Journal of the European Union L 32/1 COUNCIL DECISION of 31 January 2011 on the conclusion of the Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007 to 2013) (2011/82/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 165(4) and 166(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the European Union, the Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007 to 2013) (hereinafter the Agreement), established respectively by Decisions No 1719/2006/EC (1) and No 1720/2006/EC (2) of the European Parliament and of the Council of 15 November 2006. (2) The Agreement was signed, on behalf of the Union, on 15 February 2010, subject to its conclusion at a later date, in accordance with Council Decision 2010/195/EU (3). (3) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007 to 2013) (hereinafter the Agreement) is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notifications provided for in Articles 3 and 5 of the Agreement. Article 3 The Agreement is linked to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (5) (hereinafter the Agreement on the Free Movement of Persons), concluded by Decision 2002/309/EC, Euratom (6) of the Council and of the Commission as provided for in Article 3 of the Agreement. Article 4 In the event of denunciation of the Agreement, the Commission shall be authorised to settle the consequences of such denunciation with Switzerland in accordance with Article 3 of the Agreement. Article 5 The Unions position as regards the decisions of the Joint Committee of the Agreement on the Free Movement of Persons referred to in Article 4 of the Agreement (hereinafter the Joint Committee) shall be decided by the Commission when amendments are to be made to the Annexes to the Agreement in order to adapt them to the amendments of the acts of the Union referred to in the Agreement. For all other decisions of the Joint Committee regarding amendments to the Annexes to the Agreement, the Unions position shall be decided by the Commission after having consulted the committee of the Youth in Action programme and/or the committee of the action programme in the field of lifelong learning as applicable in accordance with the procedure referred to in Article 9(2) of Decision No 1719/2006/EC and Article 10(2) of Decision No 1720/2006/EC. Article 6 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 January 2011. For the Council The President C. ASHTON (1) OJ L 327, 24.11.2006, p. 30. (2) OJ L 327, 24.11.2006, p. 45. (3) OJ L 87, 7.4.2010, p. 7. (4) The Agreement was published in OJ L 87, 7.4.2010, p. 9 together with the Decision on the signing and provisional application. (5) OJ L 114, 30.4.2002, p. 6. (6) OJ L 114, 30.4.2002, p. 1.